

116 S351 IS: Gun Owner Registration Information Protection Act
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 351IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mrs. Hyde-Smith (for herself, Mrs. Blackburn, Ms. Ernst, Mr. Cramer, Mr. Enzi, Mr. Scott of South Carolina, Mr. Sullivan, Mr. Lee, Mr. Roberts, Mr. Wicker, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit Federal funding of State firearm ownership databases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gun Owner Registration Information Protection Act.
		2.Prohibition on Federal funding of State firearm ownership databases
 (a)DefinitionsIn this section: (1)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.
 (2)State firearm ownership databaseThe term State firearm ownership database means a comprehensive or partial database of a State or political subdivision of a State that lists—
 (A)firearms lawfully owned or possessed by individuals; or (B)individuals who lawfully own or possess firearms.
 (b)ProhibitionA Federal agency may not fund or otherwise support the establishment or maintenance of a State firearm ownership database.
 (c)ExceptionSubsection (b) shall not apply to a database of a State or political subdivision of a State that lists—
 (1)firearms that have been reported as lost or stolen; or (2)individuals who have reported their firearms as lost or stolen.